 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    COLIN M. RANDOLPH,                                 Case No. 1:18-cv-00968-LJO-BAM (PC)
11                        Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                         REGARDING STATUS OF COMPLAINT
12            v.                                         AND RETALIATORIAL PRACTICES THAT
                                                         ARE CURRENTLY BEING DEPLOYED BY
13    C. SANDOVAL, et al.,                               DELANO/K.V.S.P. CORRECTIONAL STAFF
14                        Defendants.                    (ECF No. 10)
15

16          Plaintiff Colin M. Randolph is a state prisoner proceeding pro se and in forma pauperis in

17   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on July 18,

18   2018. (ECF No. 1.)

19          Currently before the Court is Plaintiff’s motion regarding the status of his complaint and

20   retaliatory practices that are currently being deployed by Kern Valley State Prison correctional

21   staff, filed on March 22, 2019. (ECF No. 10.) The Court interprets Plaintiff’s motion as a motion

22   for case status and a notification that Plaintiff is alleging that various retaliatory actions have been

23   taken by Kern Valley State Prison officials and correctional staff since he filed the instant case.

24          First, the Court reminds Plaintiff that, generally, the Court will not respond in writing to

25   individual inquiries regarding the status of a case. (ECF No. 3, at 3-4.) However, given the more

26   than six-month delay in screening Plaintiff’s complaint, Plaintiff’s request for a case status is

27   GRANTED. Plaintiff is informed that, on July 19, 2018, the Court issued an order granting

28   Plaintiff’s application to proceed in forma pauperis and order directing payment of inmate filing
                                                         1
 1   fee by California Department of Corrections. (ECF No. 7.) The Court has issued no other orders

 2   since that time.

 3          Plaintiff is reminded that the Court is required to screen complaints brought by prisoners

 4   seeking relief against a governmental entity or officer or employee of a governmental entity. 28

 5   U.S.C. § 1915A(a). The Court screens complaints in the order in which they are filed and strives

 6   to avoid delays whenever possible. However, there are hundreds of prisoner civil rights cases

 7   presently pending before the Court, and delays are inevitable despite the Court’s best efforts. Due

 8   to the heavy caseload, Plaintiff’s complaint is still awaiting screening. The Court is aware of the

 9   pendency of this case and will screen Plaintiff’s complaint in due course. Further, so long as

10   Plaintiff keeps the Court apprised of his current address, Plaintiff will receive copies of all Court

11   decisions which might affect the status of his case.

12          Second, the Court has reviewed the allegations that Plaintiff has made in paragraph

13   number 2 and Appendix A regarding the March 10, 2019 seizure of all his discovery related to

14   this action and other non-related legal documents and regarding other alleged retaliatory actions

15   taken by Kern Valley State Prison officials and correctional staff. However, since Plaintiff does

16   not request that the Court issue any order or grant any relief, the Court does not interpret

17   Plaintiff’s allegations as a motion or request for any relief. Instead, the Court acknowledges that

18   it has read, and is now aware of, Plaintiff’s allegations in Paragraph 2 and Appendix A of his

19   March 22, 2019 filing.

20          Accordingly, Plaintiff’s motion for case status, (ECF No. 10), is GRANTED, as set forth
21   above, and the Court informs Plaintiff that it has read, and is now aware of, Plaintiff’s allegations

22   in Paragraph 2 and Appendix A of his March 22, 2019 filing.

23
     IT IS SO ORDERED.
24

25      Dated:     March 26, 2019                              /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        2
